DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                                                                                                                                                  
Claim Interpretation
“Concavely shaped” and “convexly shaped” will not be limited to only curved surfaces, and are not required to have curved or arcuate surfaces in view of Applicant’s Figures 4A and 4B.  “Concavely shaped” and “convexly shaped” will be interpreted broadly as simply a bump in and a bump out, respectively.
“Vertically interlocking” is taken to mean an interlock that inhibits vertical movement based on Applicant’s disclosure in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schraudenbach, GB 1,277,174 in view of Hagenah, US 6,263,633 B1 and Hodson et al., US 5,921,705.
Regarding claim 1, Schraudenbach teaches a set of grass pavers for creating a paver arrangement (Figures 1-2), each of said grass pavers comprising:
a unitary body (Figure 1) having a bottom face for contacting a ground surface and an exposed top face for visual exposure, and a height defined between the top face and the bottom face; the unitary body comprising: 
(i) intersecting longitudinal members and transverse members forming an inner opening for growing grass or for receiving other material, said inner opening having an inner opening area (Figure 1); 
(ii) the longitudinal members having two pairs of extremities, each pair protruding outwardly from a different one of the transverse members; pairs of adjacent extremities forming partial openings having respective partial opening areas, said partial openings being configured to form complete openings when the grass paver is assembled with adjacent grass pavers (Figure 2); 
 (iii) wherein at least one of the longitudinal members and of the transverse members has a recessed portion adjacent to the inner opening (Figure 1), the recessed portion having an upper face extending below the exposed top face of the unitary body, said recessed portion being hidden by grass or said other material when the grass paver is installed and in use in said paver arrangement; 
	(b) an overall surface area delimited by the extremities of said longitudinal and transverse members; and
	(c) a void surface area corresponding to a sum of the inner opening area and the partial opening areas.
While Schraudenbach only discloses the extremities of the longitudinal members and transverse members having end sidewalls that interlock to inhibit horizontal movement but fails to disclose that the extremities of the longitudinal members and of the transverse members have end sidewalls that are concavely shaped or convexly shaped along said height for vertically interlocking a given grass paver of said set of pavers with adjacent grass pavers, Hagenah teaches paving stones and explicitly discloses side walls that are concavely shaped or convexly shaped (Figures 3 and 4) along a height for vertically interlocking with adjacent paving stones (Figure 5).  It would have been obvious to one of ordinary skill in the art to modify the extremities of Schraudenbach’s end sidewalls to also be concavely shaped or convexly shaped along the height for vertically interlocking with adjacent paving stones in view of Hagenah’s disclosure to also be able to inhibit vertical movement.  The resulting combination includes the end sidewalls having non-linear profiles along the height.
While the resulting combination fails to disclose the transverse members having one pair of extremities protruding outwardly from only one of the longitudinal members, and no extremities protruding outwardly from any other longitudinal member, Hodson teaches connectable paving blocks (column 1 lines 3-5) and discloses providing edge blocks that are formed from a section of the connectable paving blocks and have a straight edge along one side of the block to be used at locations where a straight edge is desired such as the periphery of the paved surface (column 3 lines 3-6).  It would have been obvious to one of ordinary skill in the art to modify the pavers of the resulting combination to have one straight edge to be used at the periphery of the paved surface.  Looking at Schraudenbach’s paver, the simplest way to form one straight edge would be to have no extremities protruding outwardly from the other longitudinal member when being used at the periphery of the paved surface in view of Hodson’s disclosure.  
While the resulting combination fails to explicitly disclose that the void ratio defined as the void surface area over the overall area is greater than 50%, Schraudenbach discloses that the longitudinal and transverse members may be made of any desired length to make the apertures which are formed between adjacent pavers larger (pg. 2, lines 68-75). It would have been obvious to one of ordinary skill in the art to modify the pavers of the resulting combination to have a void ratio greater than 50% if desired based on design choice in view of Schraudenbach's further disclosure, since Schraudenbach explicitly discloses that it is known for conventional grass pavers to yield an area “which appears like a lawn surface” (page 1 lines 25-30), it is desirable to provide a ratio that actually yields more lawn surface since it is easier to look like a lawn if there is actually more lawn surface area than paver surface area.
In view of Schraudenbach further disclosing that the pavers can be molded (see claims), it would have been obvious to one of ordinary skill in the art to modify the pavers of the resulting combination to be molded in view of Schraudenbach’s disclosure since it is a known way to form pavers.  The resulting combination yields a set of molded grass pavers, each comprising a molded unitary body, the longitudinal members and transverse members molded to result in the claimed arrangement.
Regarding claim 2, the resulting combination makes obvious that the void ratio is determined at an upper-face plane level corresponding to the exposed top faces of the grass pavers.
Regarding claim 3, the resulting combination includes at least one of the grass pavers having a visible surface area corresponding to the exposed top face of the unitary body. Looking at Schraudenbach's Figure 1, it would appear that the visible ratio defined as the visible surface area over the overall surface area is less than 40%.  Additionally, since Schraudenbach explicitly discloses that it is known for conventional grass pavers to yield an area “which appears like a lawn surface” (page 1, lines 25-30), that grass would be filled in the openings and the grass would grow over the inclined surfaces (13, 14, 15, 16) and around the upper surfaces (17; page 3 lines 44-49), it is obvious that the visible surface area over the overall surface area is less than 40% since Schraudenbach suggests that all of the upper surfaces of the paver are obscured by grass.
Regarding claim 4, the resulting combination includes the limitation of the claim, since for each of the grass pavers, the longitudinal members consist in a pair of parallel longitudinal members.
Regarding claim 5, the resulting combination includes the limitation of the claim, since for each of the grass pavers, the transverse members consist in a pair of parallel transverse members.
Regarding claim 8, the resulting combination includes, the longitudinal members having respective upper faces (17) lying exclusively in one upper-face plane.
Regarding claim 9, the resulting combination includes for at least some of the grass pavers, the extremities of the transverse members protrude on a single one of the longitudinal members.
Regarding claim 10, the resulting combination includes for each of the grass pavers, the inner opening has a rectangular shape.
Regarding claim 11, the resulting combination includes for each of the grass pavers, the longitudinal members define a length of the grass paver, and the transverse members define a width of the grass paver, said overall surface area being obtained by multiplying said length and said width.
Regarding claim 12, the resulting combination includes the grass pavers being installed in a stack bond paver arrangement (Figure 2).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schraudenbach, Hagenah, and Hodson as applied above to claim 1, further in view of Francois, FR 2228363.
Regarding claim 6, while the resulting combination fails to include a water-repellant compound mixed with a material forming the grass pavers, Francois teaches grass pavers and discloses the use of a water repellent mixed in together with a material forming the grass pavers (Abstract). It would have been obvious to one of ordinary skill in the art to modify the resulting combination to mix a water repellant to the material of the grass pavers in view of Francois's disclosure to make the grass pavers water repellent based on design choice.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schraudenbach, Hagenah, and Hodson as applied above to claim 1, further in view of Be et al., US 5,919,296.
Regarding claim 7, while the resulting combination fails to include a water-repellant compound applied on an outer surface of the grass paver, Be discloses that it is known to apply water-repellent compositions to paving bricks, and that water repellent coatings are known (column 1 lines 16-33).  It would have been obvious to one of ordinary skill in the art to modify the resulting combination to apply a water repellant compound to an outer surface of the grass paver if desired in view of Be’s disclosure that it is known that a water repellent coating can protect pavers.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schraudenbach, Hagenah, and Hodson as applied to claim 1, further in view of Pratt, US D260,935.
Regarding claim 13, while the resulting combination fails to disclose that the two pairs of extremities of the longitudinal members have upper faces that are part of the exposed top face, Pratt teaches a paver that has multiple intersecting longitudinal members and transverse members, the longitudinal members having extremities, wherein two pairs of extremities of the longitudinal members have upper faces that extend all along the longitudinal members.  It would have been obvious to one of ordinary skill in the art to modify the longitudinal members of the resulting combination to have upper faces that extend all the way across in view of Pratt’s disclosure based on design choice.  The resulting combination includes the two pairs of extremities of the longitudinal members having upper faces that are part of the exposed face.

Response to Arguments
Applicant's arguments filed 7/6/2022 have been fully considered but they are not persuasive.
	Applicant states that the claims have been amended to require the grass pavers to have a molded body and molded to result in no extremities protruding outwardly from any other longitudinal member, and argues that none of Schraudenbach, Hagenah, and Hodson disclose the claimed arrangement of being molded to result in no extremities protruding from longitudinal members.  However, that argument only considers each reference alone, not as applied in the combination or as in the rejection above.  The previous rejection already made obvious the claimed arrangement of the paver.  Since Schraudenbach further discloses that the pavers can be molded, it would have been obvious to one of ordinary skill in the art to modify the pavers of the resulting combination (which have the claimed arrangement) to be molded since it is a known way to form pavers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819. The examiner can normally be reached M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/KATHERINE J CHU/               Examiner, Art Unit 3671